Mr. JUSTICE ADESKO delivered the opinion of the court: Plaintiff, Dr. Coleman Seskind brought an action against Laurie Andrews for money due for his medical treatment of her during fourteen days of hospitalization. Defendant appeals from a judgment of $220.00. On appeal, defendant contends that the plaintiff entered into a verbal contract with the defendant to charge $8.00 per day.  It is well settled that a reviewing court will not substitute its judgment for that of the trial judge who has the advantage of seeing and hearing the witnesses unless the judgment is clearly against the manifest weight of the evidence. The Chicago Medical Society letter of October 9, 1970, stated that the plaintiffs charges were reasonable. The trial judge heard the testimony concerning the alleged verbal contract and considered it before he reached his decision. On the basis of the record before us, we must affirm the judgment of the Circuit Court of Cook County. Judgment affirmed. DIERINGER, P. J., and BURMAN, J., concur.